Citation Nr: 1633902	
Decision Date: 08/26/16    Archive Date: 08/31/16

DOCKET NO.  10-10 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to a rating in excess of 10 percent for traumatic arthritis of the left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Navy from February 1965 to August 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which, in pertinent part, denied the Veteran's claim for entitlement to an increased evaluation for traumatic arthritis of the left wrist.  

Although the Veteran requested a hearing before the Board when he filed his substantive appeal, he submitted a statement withdrawing his request for a hearing in June 2011.  The request for a Board hearing is therefore considered withdrawn.  See 38 C.F.R. § 20.704(e) (2015).

The Board previously remanded this case for further development in February 2012, September 2014, and August 2015.  The case has been returned to the Board for appellate review.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

By way of background, in the February 2012 remand, the Board determined that, while the Veteran was examined in April 2010, such report neglected to address the Veteran's symptoms of loss of grip strength and other muscular abnormalities identified in previous examinations in the treatment records.  Therefore, the Board found a remand was necessary to obtain a new VA examination to determine the nature and severity of the Veteran's left wrist disability.

In the September 2014 remand, the Board noted that in June 2012 the Veteran was sent notice that his examination had been scheduled for June 27, 2012.  However, it appears that an examination was later scheduled for July 17, 2012.  The Veteran's wife called to report that the Veteran was in jail, but would be out in time to attend the July examination; however, he did not attend.  It appears that the Veteran was scheduled for an examination in November 2012, which he did not attend.  There is no indication in the record, however, regarding whether the Veteran was ever sent proper notification of the examination.  Therefore, the Board remanded for another VA examination, but emphasized that, should the Veteran not report for the examination, all notification letters regarding the scheduled examination were to be associated with the claims file.

In the August 2015 remand, the Board noted that the record contains a Compensation and Pension Exam Inquiry printout indicating that a request for an examination was made in September 2014, and was subsequently cancelled.  An October 2014 email noted that the Veteran failed to report for the examination, but a follow-up email stated that the Veteran did not fail to report, but had instead broken his hip and would not be able to come in for an examination for another two months.  An additional Compensation and Pension Exam Inquiry documents that another examination was requested in January 2015.  The Board noted that, although the March 2015 Supplemental Statement of the Case states that the AOJ received a notice of cancellation in February 2015 due to the Veteran's failure to report for a VA examination, that notice had not been associated with the claims file.  Further, no copies of the letters notifying the Veteran of the location, date, and time of the examinations were associated with the record, despite the fact that this was specifically directed in the Board's September 2014 remand instructions.  

The Board noted further that the Veteran had changed his address and it was unclear to what address any notice was sent.  The Board directed the AOJ on remand to confirm the Veteran's address and then schedule him for a VA examination.  The AOJ was once again instructed to take special care to ensure that copies of all scheduling-related notification letters sent to the Veteran were associated with the claims file.

Since the August 2015 remand, a Compensation and Pension Exam Inquiry printout was added to the claims file in February 2016, which shows the last request for an examination was made in January 2015.  It also shows the examination was cancelled February 5, 2015 due to the Veteran's failure to report for the examination.  The March 2016 Supplemental Statement of the Case states that the AOJ received notice on February 5, 2016 that the Veteran failed to report for a VA examination; however, that notice has not been associated with the claims file.  Given there is no evidence of record that an examination was requested for the Veteran after the August 2015 remand, that notification of an examination was provided to the Veteran, or that the Veteran failed to report for a scheduled examination, it appears likely that the AOJ confused the January 2015 examination as being scheduled in January 2016.  

Therefore, the Board finds remand is necessary to obtain a VA examination to determine the nature and severity of the Veteran's left wrist disability.  Once again, copies of all scheduling-related notification letters sent to the Veteran must be associated with the claims file, including any notice that the Veteran failed to appear for an examination, if that is the case.  The Board notes that no mail has been returned to VA so it appears the AOJ has identified the Veteran's correct address. 

All relevant ongoing VA medical records should also be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2014); see Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all records of the Veteran's treatment with VA facilities from October 29, 2015 to present and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Thereafter, schedule the Veteran for a VA examination with an appropriate medical professional to determine the current manifestations (orthopedic, muscular, and neurological) and severity of his left wrist disability.  The claims file, including this remand, should be made available to and reviewed by the examiner in conjunction with conducting the examination.  The examination report should include a notation that this record review took place.  All necessary and appropriate tests should be performed, and all subjective reports and objective findings documented.  

Thereafter, the examiner should address the following:

(a) Identify all pathology (orthopedic, muscular, and neurological) related to the Veteran's service-connected left wrist disability.  Provide an opinion as to whether the Veteran's loss of grip and muscular weakness is related to his left wrist disability, and, if so, provide information as to the specific nature and severity of any neurological and/or muscular pathology.

3.  When scheduling the aforementioned VA examination, notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim.  The consequences for failure to report for any VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158, 3.655 (2015).  A copy of the notification letter advising him of the time, date, and location of the scheduled examination must be included in the claims file and must reflect that it was sent to his last known address of record.  If the Veteran fails to report to the examination, the claims file must include any notice informing the AOJ that he failed to report for the scheduled examination.

4.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

